Citation Nr: 1442207	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for status-post low back injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable initial disability rating for residuals of tuberculosis.


REPRESENTATION

Appellant represented by:	Miles J. Murphy, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 through July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for tuberculosis, effective April 30, 2009 and assigned a non-compensable (zero percent) disability rating, and denied service connection for a low back injury, bilateral hearing loss, and tinnitus.  The Veteran has perfected a timely appeal in which he challenges the initial disability rating assigned for tuberculosis and the RO's denials of the remaining claims.

The issue of the Veteran's entitlement to a compensable initial disability rating for tuberculosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current low back degeneration and stenosis with radicular features; however, the evidence does not show, nor may it be presumed, that these conditions were sustained during active duty service or as a result of an injury or illness sustained during active duty service.

2.  The Veteran was exposed to loud noise from discharging small arms fire and artillery fire during his active duty service.

3.  The Veteran has current bilateral hearing loss and tinnitus; however, the evidence does not show, nor may it be presumed, that these conditions were sustained during or aggravated by active duty service or as a result of an injury or illness sustained during active duty service, to include noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status-post low back injury are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2013).

2.  The criteria for service connection for bilateral hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2013).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating June 2009 letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for a low back condition, hearing loss, tinnitus, and residuals of tuberculosis.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's December 2009 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, identified and relevant private treatment records, and social security records have been associated with the claims file.  During the course of this appeal, the Veteran was afforded a VA audiological examination of his hearing loss and tinnitus in September 2009.  This examination, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran has not been afforded a VA medical examination of his claimed low back disorder.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  As explained below, while records for post-service treatment received by the Veteran show that the Veteran does have degeneration, stenosis, and apparent radicular components in his low back, there is no competent evidence in the record showing that the Veteran's low back disorder was incurred during, or is related in any other way to, his active duty service.  Further, there is no competent or credible evidence showing that the Veteran's back problems have been chronic since his active duty service.  Accordingly, the Board concludes that a VA examination of the Veteran's back disorder is not warranted at this time.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

In general, service connection may be granted for a disability resulting from a disease or injury incurred during or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed specifically under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Status-post Low Back Injury

In his May 2009 claim, the Veteran alleged that he sustained a back injury during service at Fort Hood after the percussion from a howitzer blast caused him to fall to the ground.  He alleged further that he also carried artillery shells weighing in excess of 100 pounds, and thus, suggests further that his current back problems originated during service.  In his November 2010 NOD, he added that he has experienced chronic and continuous back problems since his period of active duty service.

The service treatment records do not reflect any complaints, findings, diagnoses, or treatment for any in-service back problems, whether sustained at Fort Hood as a result of a howitzer blast or otherwise.  In that regard, the Veteran expressly denied having any history of swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; or recurrent back pain during his November 1972 enlistment examination and April 1976 separation examination.  Indeed, clinical medical examinations performed during the enlistment and separation examination were normal.  Moreover, the service treatment file, which appears to be complete, contains no records pertaining to any treatment for any back complaints.

Private treatment records in the claims file include an April 2008 record which reflects a complaint by the Veteran of low back pain, which according to his own reported history, had its onset only five years prior.  The Veteran's social security file includes treatment records from Michigan Pain Consultants, which show that the Veteran began treating for his reported back problems in March 2008.  Although these records show that the Veteran was diagnosed with lumbar spine degeneration and associated stenosis and radiculopathy, there is no indication in these records that the Veteran's back problems were being related in any way to the Veteran's active duty service.

Although the claims file also contains records pertaining to VA treatment received by the Veteran in 2009, there is no indication in these records that the Veteran ever received VA treatment for his back or spine.

Overall, the only evidence in the record which even suggests an etiological relationship between the Veteran's current back problems and his active duty service are the lay assertions expressed by the Veteran in his claims submissions.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

The Veteran is competent to provide probative statements as to the onset and duration of symptoms in his back.  Nonetheless, the Veteran's assertions that he began experiencing back problems during service are simply not credible.  In this regard, and as noted above, the service treatment records do not reflect any subjective complaints or objective findings of any back problems at any point during the Veteran's active duty service.  Certainly, the Board may expect that any subjective complaints, objective findings of abnormalities, or treatment related to a back condition would be memorialized in the service treatment records.  Under the circumstances, the absence of any notation in the service treatment records of any back-related complaints or findings would appear to be inconsistent with the Veteran's assertions of chronicity since service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In conjunction with the absence of noted back problems during service, the evidence contains serious inconsistencies which cause grave credibility concerns in the Veteran's lay assertions.  In that regard, and contrary to his current assertions of continuity, he expressly denied having any joint or back-related complaints during his separation examination.  Moreover, he reported during post-service treatment in April 2008, nearly 32 years after his separation from service, that his back problems had their onset only five years before (in approximately 2003).  Indeed, the onset of the Veteran's back problems at some distant time after service is entirely consistent with the Veteran's post-service history of fairly strenuous occupational work, which as noted in a September 2009 VA audiological examination, included over 30 years of service as a construction heavy machinery operator and welder.

Given the absence of any noted complaints or treatment pertaining to a back condition before 2008 and the Veteran's own admission during treatment that he did not have a history of a back condition prior to 2003, there is simply no basis in the record for determining that the Veteran had a back condition at any time prior to 2003.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for status-post low back injury.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Bilateral Hearing Loss and Tinnitus

In his May 2009 claim, the Veteran alleged that he was exposed to loud noise from discharging artillery fire during service at Fort Hood, Texas.  He alleged further that he was regularly exposed to discharging small arms fire during training over the course of his active duty.  According to the Veteran, he has noted having ringing in his ears since his period of active duty.  Notably, during a September 2009 VA examination, he alleged also that he began noting his hearing loss during his period of active duty, but acknowledged that he did not begin seeking treatment for his hearing problems until approximately 10 or 15 years ago.  Regarding his tinnitus, the Veteran also reported during the examination that he first noted it after firing weapons on the range during training, and that the tinnitus was constant by the end of his period of active duty.

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence in this case shows that the Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  In that regard, private audiometric testing performed in May 2006 indicated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
90
95
LEFT
20
50
70
85
95

During private re-examination performed in August 2007, the Veteran again demonstrated elevated pure tone readings that are indicative of disabling hearing loss in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
X
75
LEFT
25
55
70
80
95

During a September 2009 VA examination, the Veteran demonstrated speech recognition abilities of 72 percent in his right ear and 68 percent in his left ear, as tested via Maryland CNC word list tests.  Again, audiometric testing revealed disabling hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
80
90
LEFT
30
55
75
85
100

Speech discrimination testing performed via the Maryland CNC word list revealed speech recognition abilities of 94 percent in the right ear and 88 percent in the left ear.  Based upon these audiological findings, the examiner diagnosed bilateral sensorineural hearing loss.

Having determined that the evidence shows that the Veteran has a current bilateral hearing loss disability, the outcome of the Veteran's claim for service connection for bilateral hearing loss depends upon an evidentiary showing that such hearing loss was either sustained during service or resulted from an injury or illness sustained during service.  In that regard, the Board concludes that the evidence does not show the existence of such an etiological relationship.

Certainly, the Board would expect that the Veteran was required to participate regularly in weapons training throughout the course of his service.  Indeed, the Veteran was likely exposed to loud noise from discharging weapons fire during such training.

Although the Veteran did likely have noise exposure during service, the service treatment records do not show that the Veteran had any hearing loss or tinnitus during his active duty service.  In this regard, the Board observes that a November 1972 enlistment examination indicated apparent mild high frequency hearing loss in the left ear at 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
X
5
LEFT
5
5
0
X
35

Nonetheless, in a Report of Medical History completed by the Veteran during his enlistment examination, the Veteran expressly denied having any prior or current history of hearing loss or other ear-related problems.  Indeed, the subsequent service treatment records note only acute earaches associated with an upper respiratory infection in February 1974, but otherwise, do not note any other subjective complaints, objective findings, or treatment related to any hearing or ear-related problems.  

Notably, the Veteran continued to deny having any hearing problems or other ear-related problems during his April 1976 separation examination.  Audiometric testing performed at that time revealed entirely normal findings, including in the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
15
LEFT
10
20
25
20
15

In view of the foregoing, the mild high frequency left ear hearing loss noted during the enlistment examination appears to have been a temporary and isolated finding.  Hence, the Board finds that the Veteran did not have pre-service hearing loss.  Even if he did, the findings at discharge suggest an improvement at 4000 Hertz.  Moreover, where the subsequent service treatment records and separation examination do not reflect any other hearing or ear-related complaints or findings, the service treatment records indicate that the Veteran did not have any hearing loss during his active duty service. 

As noted above, private audiological studies performed in May 2006 and August 2007, approximately 30 years after the Veteran's separation from active duty service, revealed elevated pure tones which are indicative of disabling hearing loss.  Nonetheless, these studies do not express any opinions as to the cause or origin of the Veteran's hearing loss or tinnitus.

Records obtained from the Social Security Administration include the Veteran's March 2011 application for social security disability benefits.  In the application, the Veteran reported that he was having tinnitus and difficulty hearing.  However, the Veteran does not express when his hearing problems and tinnitus began.  Similarly, treatment records contained in the social security file pertain almost exclusively to a non-service-related psychiatric condition and the Veteran's low back problems.  These records, however, do not pertain to any evaluation or treatment of the Veteran's hearing loss or tinnitus, and moreover, also provide no opinions as to the cause or origin of the Veteran's hearing loss or tinnitus.

As mentioned previously, the Veteran alleged during his September 2009 VA examination that he began experiencing hearing loss and tinnitus during his active duty service.  He also acknowledged, however, that he worked from 1976 through 1999 as a heavy equipment operator for a construction company.  He also reported that he worked as a construction welder from 1999 through 2008.  Parenthetically, the Board also notes that treatment records from Michigan Pain Consultants, which are located in the social security file, reflect that the Veteran also had periods of employment as a cross-country truck driver.  Overall, the nature of these occupations would certainly be consistent with likely and significant post-service occupational noise exposure.

Although the September 2009 VA examiner diagnosed normal to profound sensorineural hearing loss in both ears, she opined that the Veteran's hearing loss was not related to his active duty service.  As rationale, the examiner, who reviewed the claims file in conjunction with the examination, noted that, although the Veteran was reporting that he had constant tinnitus by the time of his separation and that he first noted hearing loss during his active duty service, the July 1976 separation examination showed normal pure tones in both ears.  Having noted the same, the examiner observed further that multiple recent research studies have shown that hazardous noise exposure has an immediate effect on hearing, and does not have a delayed onset and is not progressive or cumulative.  Hence, given that the Veteran's hearing was normal at the time of his separation from service, the examiner opined that the Veteran's hearing loss was not likely caused by or a result of his in-service noise exposure.  As further rationale, the examiner also noted that the Veteran had an approximately 30 year history of occupational noise exposure from working in construction.  Hence, the examiner opined that the Veteran's hearing loss and tinnitus were more likely a result of his post-service occupational noise exposure.  Regarding tinnitus, the examiner noted that noise exposure seldom causes tinnitus without also causing accompanying hearing loss.  Hence, given that the Veteran's hearing loss was not caused by his in-service noise exposure, the examiner also concluded that the Veteran's tinnitus was also not incurred as a result of the in-service noise exposure.

As noted above, the service treatment records show that the Veteran did not have a hearing loss disability during service.  Still, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Mindful of the foregoing law, the Board notes that the demonstrated pure tones during service do indicate some audiometric shifting.  Nonetheless, given the Veteran's apparent 30 year history of post-service noise exposure, the fact that the evidence shows that the Veteran's hearing loss was first noted approximately 30 years after he was separated from service, and the VA examiner's September 2009 negative etiology opinion, there does not appear to be medically sound basis to conclude that the Veteran's hearing loss was caused by noise exposure or other injury sustained during service.  Rather, the evidence would actually appear to indicate a medical sound basis to conclude that the Veteran's hearing loss began after the Veteran's period of active duty.

The VA examiner's negative September 2009 etiology opinion is supported by rationale that is based upon the examiner's review of the claims file, interview of the Veteran, and the objective findings from the examination.  In that regard, the examiner's understanding of the Veteran's history is consistent with the other information and evidence documented in the record, to include the Veteran's acknowledged in-service noise exposure and intervening and longstanding post-service noise exposure as a construction worker.  Moreover, there is no indication in the record that the objective findings noted by the examiner are unreliable.  Also, the examiner's opinion is supported by citation to scientific studies which reflects the consensus view held by the medical community and is contradicted in the record only by the Veteran's lay assertions that he has experienced chronic hearing loss and tinnitus which dates back to his period of service.

Again, the Board points out that in determining the probative weight to be assigned to lay evidence, both elements of competency and credibility must be considered.  See Layno, 6 Vet. App. at 469.  Similar to the observations addressed above in relation to his back, the Veteran is also competent to provide probative statements as to the onset and duration of his hearing loss and tinnitus.  Charles, 16 Vet. App. at 374.  While he is competent to report such observations, his assertions that he has experienced hearing loss and tinnitus dating back to his period of service are also not credible in view of the other evidence in the record.  As already discussed, the service treatment records do not reflect any subjective complaints or objective findings of any hearing problems, other than the isolated and transitory left ear high frequency findings noted during the Veteran's enlistment examination.  The remaining service treatment records do not indicate any in-service hearing problems, and indeed, repeat auditory testing performed during the separation examination was fully normal in both ears.  More significantly, the Veteran expressly denied having hearing or other ear-related problems during his separation examination.  Further, the Veteran's assertions of chronic hearing loss since service are rebutted by the VA examiner's September 2009 opinion and the cited scientific research which reflects that there is no scientific evidence that hearing loss first manifested many years after remote acoustic trauma may be related to that remote acoustic trauma.

In view of the same, the Board is not inclined to assign any probative weight to any implied or express assertions by the Veteran that he has had continuous hearing loss and tinnitus since his period of active duty service.  Moreover, to the extent that the Veteran is attempting to provide an opinion linking his current hearing loss disability to his time during service or his in-service noise exposure, the Veteran is not competent to render such an etiology opinion.  By contrast, the Board assigns far greater probative weight to the Veteran's separation examination findings and the VA examiner's September 2009 opinion, which is supported by well-reasoned rationale and rendered by a licensed audiologist who has the necessary training and qualifications to render etiological opinions.  

In view of the foregoing, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  As such, these claims are also denied.  Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for status-post low back injury is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran's service-connected residuals of tuberculosis have been rated in accordance with 38 C.F.R. § 4.97, Diagnostic Code (DC) 6731.  Under DC 6731, residuals of chronic inactive pulmonary tuberculosis are to be rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600).

Employment records in the claims file indicates that the Veteran was hospitalized and treated for pneumonia in 2003.  A July 2009 VA treatment reflects that the Veteran reported that he had been hospitalized recently for a period of 17 days again for treatment of pneumonia.  Nonetheless, the records relating to the Veteran's hospitalizations and treatment for pneumonia in 2003 and in 2009 have not been associated with the record.  VA must contact the Veteran to ascertain the dates and locations of the 2003 and 2009 hospitalizations and treatment, and after such information has been obtained, obtain and associate with the claims file the corresponding treatment records.  38 C.F.R. § 3.159(c).

During a September 2009 VA examination of his tuberculosis residuals, the VA examiner noted that July 2009 chest x-rays showed mild hyperinflation that was suggestive of chronic obstructive pulmonary disease (COPD).  On physical examination, the Veteran demonstrated mild rhonchi in both bases and mild expiratory wheeze anteriorly.  The lungs were clear to auscultation and percussion.  A pulmonary function test revealed FEV1 at 53 percent and DLCO at 55 percent of the predicted value.  Overall, the examiner noted that the Veteran's tuberculosis appeared to have been treated fully and was not currently a problem; however, did not give any opinion as to whether the decreased pulmonary function was related in any way to the Veteran's tuberculosis.  Along those lines, the examiner also did not discuss whether the Veteran's previous pneumonia and/or COPD were residuals related to the Veteran's in-service tuberculosis.  The absence of such opinions are exacerbated by the Veteran's reported history of smoking, which was also noted by the examiner, and the possibility that the Veteran decreased pulmonary function, history of pneumonia, and COPD may be related to the Veteran's smoking rather than his tuberculosis.  Under the circumstances, the VA examiner's September 2009 opinion is incomplete, and the Veteran should be arranged to undergo a new VA examination to determine the current manifestations, symptoms, and severity of all residuals associated with the Veteran's in-service tuberculosis.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered any other respiratory or pulmonary treatment since August 2009.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a compensable initial disability rating for residuals of tuberculosis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his tuberculosis residuals.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for the medical facilities where he was treated for pneumonia in 2003 and 2009, and, for any private or VA medical providers who have provided any other respiratory or pulmonary treatment since August 2009.
 
2.  Obtain the records for the Veteran's hospitalizations and/or treatment for pneumonia in 2003 and 2009, and, for any other private or VA respiratory or pulmonary treatment received by the Veteran since August 2009.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of the service-connected residuals of tuberculosis, to be performed by an appropriate examiner, to determine the current severity of all manifestations and symptoms resulting from the Veteran's in-service tuberculosis.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran and pulmonary function tests.  Upon examination of the Veteran and review of the claims file, the examiner should address the following medical questions:

	a)  what are the Veteran's current residuals from his 	in-service tuberculosis?

	b)  does the Veteran have reduced pulmonary function 	that is attributable to a residual of his in-service 	tuberculosis?

	c)  it is at least as likely as not (at least a 50 percent 	probability) that the Veteran's previous episodes of 	pneumonia in 2003 and 2009 are residuals of his in-	service tuberculosis?

	d)  is it at least as likely as not that the COPD noted in 	in the July 2009 chest x-rays and during the 	September 2009 VA examination is a residual of his 	in-service tuberculosis?

	e)  is it at least as likely as not that the reduced 	pulmonary function noted in the September 2009 	attributable to a residual of the Veteran's in-service 	tuberculosis?

In rendering the requested findings and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, social security records, and previous September 2009 VA examination.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  
 
5.  After completion of the above development, the issue of the Veteran's entitlement to a compensable initial disability rating for residuals of tuberculosis should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


